Citation Nr: 0708942	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  03-29 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for service-connected right ulnar dysesthesia.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of a right wrist 
fracture.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1977 to 
August 1979 and April 1985 to August 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied the above claims.

In September 2004, the veteran was afforded a personal 
hearing before the undersigned.  A transcript of the hearing 
is of record.  

In December 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.

Review of the claims folder indicates that the veteran has 
requested to reopen his claims for service connection for 
right elbow and right shoulder disorders and that he has 
requested vocational rehabilitation training.  These matters 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's right ulnar dysesthesia is manifested by 
decreased sensation; normal motor strength, tone and bulk; 
and deep tendon reflexes of 2+.

2.  The veteran's residuals of a right wrist fracture is 
manifested by nonunion in the lower half of the ulna.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for service-connected right ulnar dysesthesia have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8599-
8516 (2006).

2.  The criteria for a disability rating of 20 percent for 
residuals of a right wrist fracture have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71(a), Diagnostic Codes 5211, 5212, 5213, 
5214, 5215 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in May 2002.  The veteran was told of 
the requirements to successfully establish an increased 
rating, advised of his and VA's respective duties, and asked 
to submit information and/or evidence pertaining to the claim 
to the RO.  The timing and content of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  An additional letter was sent in December 2004.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent VA 
examinations in September 2002 and January 2005.  The duty to 
notify and assist having been met by the RO to the extent 
possible, the Board turns to the analysis of the veteran's 
claims on the merits.


II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In September 2002, the veteran was afforded a VA examination.  
The examiner noted that the veteran was right handed.  At 
that time, he complained of having pain and numbness, which 
were worse during cold and damp weather.  His pain was 
intermittent depending on how much he used his hand and the 
weather.  Physical examination revealed pain 4-5/10.  The 
veteran had 90 degrees of flexion of the right wrist and 
normal extension.  His motor examination was 5/5 with normal 
tone and bulk.  Sensory examination showed decreased pin 
sensation in the right dorsal, ulnar and the right median 
distribution.  Deep tendon reflexes were 2+ and responses 
were flexor.  The veteran was diagnosed as having chronic 
pain and nerve injury in the right hand and in the right 
ulnar and median distribution as a result of an in-service 
wrist fracture.  

In January 2005, the veteran was afforded another VA 
examination.  The claims file was reviewed.  At that time, 
the veteran complained of difficulty with gripping with the 
right hand and typing, which had interfered with his job.  He 
worked in information technology and had lost about 10 to 12 
positions over the past decade.  He had not been employed for 
about two years.  He also complained of constant deep achy 
pain in his wrist and hand with throbbing fingers, mostly the 
index finger.  Physical examination revealed that the right 
wrist dorsiflexed to 45 degrees and volar flexed to 60 
degrees.  Radial deviation was 5 degrees and ulnar deviation 
was 30 degrees.  The right wrist pronated to 85 degrees and 
supinated to 85 degrees.  The joints of the right hand had 
full active and passive range of motion.  Neurologic 
examination revealed motor strength in the wrist was 4/5 in 
extensors and flexors and intrinsics of the right hand were 
5/5.  Sensory was diffusely diminished to pin and light touch 
in the index of the right hand and to a lesser degree in the 
long, ring and little finger and thumb of the right hand.  
The veteran was diagnosed as having osteoarthritis of the 
right wrist, status post fracture distal radius and right 
carpel tunnel and right cubital tunnel syndromes of the right 
hand.

X-rays and an Electromyograph (EMG) were conducted in 
conjunction with the January 2005 VA examination.  X-rays 
showed a healed deformed fracture at the distal portion of 
the right radius and an ununited fracture of the styloid 
process of the ulna.  There was narrowing of the radiocarpal 
joints.  The EMG report stated that the study was normal and 
there was no evidence of either carpal tunnel syndrome or 
cubital syndrome.  The VA examiner, based on these findings, 
changed the veteran's diagnosis to osteoarthritis of the 
right wrist, status post fracture distal radius.  

In an addendum dated January 2005, the VA examiner stated 
that ranges of motion were repeated several times without 
change in range of motion or of discomfort.  The examiner 
stated that it seemed most likely that when the veteran's 
right wrist and hand were painful they would have less motion 
by 10 to 15 degrees in each direction and that his strength 
would be diminished, mostly by pain.  

A.  Right ulnar dysesthesia

In May 1999, service connection was granted for right ulnar 
dysesthesia, with a 30 percent disability evaluation assigned 
under Diagnostic Codes 8599-8516.  

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The record establishes that the veteran is right hand 
dominant.  As such, the right wrist disability will be rated 
as impairment of the major upper extremity.  38 C.F.R. § 
4.69.

Diagnostic Code 8516 provides the rating criteria for 
paralysis of the ulnar nerve, and therefore neuritis and 
neuralgia of that nerve.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8516, 8616 and 8716.  Complete paralysis of the ulnar 
nerve, which is rated as 60 percent disabling for the 
dominant hand, contemplates the "griffin claw" deformity, due 
to flexor contraction of ring and little fingers, atrophy 
very marked in dorsal interspace and thenar and hyothenar 
eminences; loss of extension of ring and little fingers 
cannot spread the fingers (or reverse), cannot adduct the 
thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8516.

For the dominant hand, disability ratings of 10 percent, 30 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or severe in degree, 
respectively.  38 C.F.R. § 4.124a, Diagnostic Codes 8516.  

A review of the medical evidence of record fails to support 
the assignment of a disability rating higher than 30 percent 
under Diagnostic Code 8516.  There is no objective evidence 
of record showing that the veteran's right ulnar dysesthesia 
has resulted in severe incomplete paralysis of the ulnar 
nerve.  The September 2002 examination showed decreased pin 
sensation in the right dorsal, ulnar and the right median 
distribution; however, there was 5/5 motor strength with 
normal tone and bulk, and deep tendon reflexes were 2+.  The 
January 2005 VA examination showed similar results with 
sensory diffusely diminished to pin and light touch in the 
index finger of the right hand and to a lesser degree in the 
long, ring and little fingers and thumb.  Motor strength in 
the wrist, however, was 4/5 in extensors and flexors and 5/5 
in intrinsics of the right hand.  

The evidence does not show that the veteran has greater than 
moderate incomplete paralysis of the ulnar nerve.  The 
medical evidence in fact clearly indicates that, although he 
has some diminished sensation, he has normal or nearly normal 
strength and reflexes, such that his incomplete paralysis is 
not severe.  Therefore, the preponderance of the evidence is 
against the veteran's claim for an increased evaluation for 
right ulnar dysesthesia.  Thus, the benefit-of-the doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


B.  Residuals of a right wrist fracture

In March 1998, service connection was granted for residuals 
of a right wrist fracture, with a 10 percent disability 
evaluation assigned under Diagnostic Code 5212.  

As stated above, the record establishes that the veteran is 
right hand dominant and will be rated as impairment of the 
major upper extremity.  38 C.F.R. § 4.69.

Under Diagnostic Code 5212 (impairment of the radius), a 
rating of 10 percent is warranted where there is malunion of 
the radius with bad alignment.  A rating of 20 percent is 
warranted where there is nonunion of the radius in the upper 
half.  A rating of 30 percent is warranted where there is 
nonunion in the lower half, with false movement without loss 
of bone substance or deformity.  A rating of 40 percent is 
warranted where there is nonunion in the lower half, with 
false movement with loss of bone substance (1 inch, 2.5 cms) 
and marked deformity.  In the instant case, there is no 
objective finding any nonunion of the right radius.  The 
January 2005 VA examination x-ray report show that there is 
no nonunion of the right wrist radius.  The fracture was 
described as healed and deformed.  Consequently, the criteria 
for a rating in excess of 10 percent under Diagnostic Code 
5212 are not met.

The Board now turns to see whether a higher rating is 
warranted under other diagnostic codes.  Under Diagnostic 
Code 5211 (impairment of the ulna), a rating of 10 percent is 
warranted where there is malunion of the ulna with bad 
alignment.  A rating of 20 percent is warranted where there 
is nonunion of the ulna in the lower half.  A rating of 30 
percent (20 percent if minor) is warranted where there is 
nonunion in the upper half, with false movement, without loss 
of bone substance or deformity.  A rating of 40 percent (30 
percent if minor) is warranted where there is nonunion in the 
upper half, with false movement, with loss of bone substance 
(1 inch, 2.5 cms) and marked deformity.  In the instant case, 
the January 2005 VA examination x-ray report showed an 
ununited fracture of the styloid process of the right ulna.  
As such, a rating of 20 percent for nonunion in the lower 
half of the ulna is warranted.  A higher rating under 
Diagnostic Code 5211 is not applicable as there is no 
evidence of nonunion in the upper half with false movement.

A rating in excess of 20 percent is, likewise, not warranted 
under other Diagnostic Codes.  Under Diagnostic Code 5215, 
the maximum rating allowed for disability resulting from 
limitation of motion of the wrist is 10 percent.  Since the 
veteran has been granted a rating higher than the maximum 10 
percent rating, an increased rating under this provision is 
not possible.  A higher rating is also not possible under 
Diagnostic Code 5214 for ankylosis of the wrist.  The record 
contains no objective finding of ankylosis (favorable or 
unfavorable).  Moreover, the September 2002 and January 2005 
examination reports explicitly state that the veteran was 
able to move his right wrist.  Nor has there been any 
evidence of limitation of pronation with motion lost beyond 
the middle of the arc, even with a loss of an additional 15 
degrees due to pain, as described by the January 2005 VA 
examiner.  See DeLuca v. Brown, 8 Vet.App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (2006).  The veteran had pronation to 85 
degrees (70 degrees when limited by pain).  Consequently, an 
increased schedular rating is not warranted for the veteran's 
service-connected right wrist disability under either 
Diagnostic Code 5213, 5214 or 5215.

The Board finds that neither VA examination has shown 
significant limitation of motion or ankylosis of any of the 
right hand fingers to warrant application of Diagnostic Codes 
5216-5230.

Additionally, the Board notes that Diagnostic Code 5010 
applies to traumatic arthritis and provides that such is 
evaluated based upon limitation of motion of the affected 
part, like degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4,71a, Diagnostic Code 5003.  Since the veteran has been 
granted a 20 percent disability rating and a higher rating 
for limitation of motion is not available, an increased 
rating under this provision is not possible.

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) for the residuals of a right wrist fracture.  
Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  The RO found that referral for 
extraschedular consideration was not warranted in this case.  
The Board agrees.

The evidence does not show that there is such an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
The record shows that the veteran has not been hospitalized 
for treatment of his residuals of a right wrist fracture.  In 
addition, the record does not show that he has any symptoms 
outside of the rating criteria for which he is not being 
compensated.  It must be emphasized that the disability 
ratings are not job specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  The record shows that the 
veteran was working in information technology and stated 
during the January 2005 VA examination that he had lost about 
10 to 12 positions over the past decade.  The evidence, 
however, does not show that the veteran is unable to work in 
some other field that does not require him to use a computer 
or type.  Further, in July 2004 the veteran himself stated 
that his depression may account for some of his difficulty 
maintaining a job.  Absent evidence to the contrary, the 
Board finds no reason for further action under 38 C.F.R. § 
3.321(b)(1).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for service-connected right ulnar dysesthesia is denied.

Entitlement to an evaluation of 20 percent for service-
connected residuals of a right wrist fracture is granted, 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


